Schedule of Noah Claims Peak Gold Joint Venture Project, Alaska All State of Alaska claims are located in the Fairbanks Recording District, Alaska ClaimName Acreage Meridian Township Range Section ADL_Num Noah 1 40 Copper River 016N 011E 21 722726 Noah 2 40 Copper River 016N 011E 21 722727 Noah 3 40 Copper River 016N 011E 22 722728 Noah 4 40 Copper River 016N 011E 22 722729 Noah 5 40 Copper River 016N 011E 22 722730 Noah 6 160 Copper River 017N 010E 19 722731 Noah 7 160 Copper River 017N 010E 19 722732 Noah 8 160 Copper River 017N 010E 20 722733 Noah 9 160 Copper River 017N 010E 20 722734 Noah 10 160 Copper River 017N 010E 21 722735 Noah 11 160 Copper River 017N 010E 21 722736 Noah 12 160 Copper River 017N 010E 22 722737 Noah 13 160 Copper River 017N 010E 22 722738 Noah 14 160 Copper River 017N 010E 23 722739 Noah 15 160 Copper River 017N 010E 23 722740 Noah 16 160 Copper River 017N 010E 19 722741 Noah 17 160 Copper River 017N 010E 19 722742 Noah 18 160 Copper River 017N 010E 20 722743 Noah 19 160 Copper River 017N 010E 20 722744 Noah 20 160 Copper River 017N 010E 21 722745 Noah 21 160 Copper River 017N 010E 21 722746 Noah 22 160 Copper River 017N 010E 22 722747 Noah 23 160 Copper River 017N 010E 22 722748 Noah 24 160 Copper River 017N 010E 23 722749 Noah 25 160 Copper River 017N 010E 23 722750 Noah 26 160 Copper River 017N 010E 24 722751 Noah 27 160 Copper River 017N 010E 24 722752 Noah 28 160 Copper River 017N 010E 30 722753 Noah 29 160 Copper River 017N 010E 30 722754 Noah 30 160 Copper River 017N 010E 29 722755 Noah 31 160 Copper River 017N 010E 29 722756 Noah 32 160 Copper River 017N 010E 28 722757 Noah 33 160 Copper River 017N 010E 28 722758 Noah 34 160 Copper River 017N 010E 27 722759 Noah 35 160 Copper River 017N 010E 27 722760 Noah 36 160 Copper River 017N 010E 26 722761 Noah 37 160 Copper River 017N 010E 26 722762 Noah 38 160 Copper River 017N 010E 25 722763 Noah 39 160 Copper River 017N 010E 25 722764 Noah 40 160 Copper River 017N 011E 30 722765 Noah 41 160 Copper River 017N 010E 30 722766 Noah 42 160 Copper River 017N 010E 30 722767 Noah 43 160 Copper River 017N 010E 29 722768 Noah 44 160 Copper River 017N 010E 29 722769 Noah 45 160 Copper River 017N 010E 28 722770 Noah 46 160 Copper River 017N 010E 28 722771 Noah 47 160 Copper River 017N 010E 27 722772 Noah 48 160 Copper River 017N 010E 27 722773 Noah 49 160 Copper River 017N 010E 26 722774 Noah 50 160 Copper River 017N 010E 26 722775 Noah 51 160 Copper River 017N 010E 25 722776 Noah 52 160 Copper River 017N 010E 25 722777 Noah 53 160 Copper River 017N 011E 30 722778 Noah 54 160 Copper River 017N 011E 30 722779 Noah 55 160 Copper River 017N 010E 31 722780 Noah 56 160 Copper River 017N 010E 31 722781 Noah 57 160 Copper River 017N 010E 32 722782 Noah 58 160 Copper River 017N 010E 32 722783 Noah 59 160 Copper River 017N 010E 33 722784 Noah 60 160 Copper River 017N 010E 33 722785 Noah 61 160 Copper River 017N 010E 34 722786 Noah 62 160 Copper River 017N 010E 34 722787 Noah 63 160 Copper River 017N 010E 35 722788 Noah 64 160 Copper River 017N 010E 35 722789 Noah 65 160 Copper River 017N 010E 36 722790 Noah 66 160 Copper River 017N 010E 36 722791 Noah 67 160 Copper River 017N 011E 31 722792 Noah 68 160 Copper River 017N 011E 31 722793 Noah 69 160 Copper River 017N 011E 32 722794 Noah 70 160 Copper River 017N 011E 32 722795 Noah 71 160 Copper River 017N 010E 31 722796 Noah 72 160 Copper River 017N 010E 31 722797 Noah 73 160 Copper River 017N 010E 32 722798 Noah 74 160 Copper River 017N 010E 32 722799 Noah 75 160 Copper River 017N 010E 33 722800 Noah 76 160 Copper River 017N 010E 33 722801 Noah 77 160 Copper River 017N 010E 34 722802 Noah 78 160 Copper River 017N 010E 34 722803 Noah 79 160 Copper River 017N 010E 35 722804 Noah 80 160 Copper River 017N 010E 35 722805 Noah 81 160 Copper River 017N 010E 36 722806 Noah 82 160 Copper River 017N 010E 36 722807 Noah 83 160 Copper River 017N 011E 31 722808 Noah 84 160 Copper River 017N 011E 31 722809 Noah 85 160 Copper River 017N 011E 32 722810 Noah 86 160 Copper River 017N 011E 32 722811 Noah 87 160 Copper River 017N 011E 33 722812 Noah 88 160 Copper River 017N 011E 33 722813 Noah 89 160 Copper River 016N 010E 2 722814 Noah 90 160 Copper River 016N 010E 2 722815 Noah 91 160 Copper River 016N 010E 1 722816 Noah 92 160 Copper River 016N 010E 1 722817 Noah 93 160 Copper River 016N 011E 6 722818 Noah 94 160 Copper River 016N 011E 6 722819 Noah 95 160 Copper River 016N 011E 5 722820 Noah 96 160 Copper River 016N 011E 5 722821 Noah 97 160 Copper River 016N 011E 4 722822 Noah 98 160 Copper River 016N 011E 4 722823 Noah 99 160 Copper River 016N 011E 3 722824 Noah 100 160 Copper River 016N 011E 3 722825 Noah 101 160 Copper River 016N 011E 2 722826 Noah 102 160 Copper River 016N 011E 2 722827 Noah 103 160 Copper River 016N 011E 1 722828 Noah 104 160 Copper River 016N 011E 1 722829 Noah 105 160 Copper River 016N 012E 6 722830 Noah 106 160 Copper River 016N 012E 6 722831 Noah 107 160 Copper River 016N 010E 2 722832 Noah 108 160 Copper River 016N 010E 2 722833 Noah 109 160 Copper River 016N 010E 1 722834 Noah 110 160 Copper River 016N 010E 1 722835 Noah 111 160 Copper River 016N 011E 6 722836 Noah 112 160 Copper River 016N 011E 6 722837 Noah 113 160 Copper River 016N 011E 5 722838 Noah 114 160 Copper River 016N 011E 5 722839 Noah 115 160 Copper River 016N 011E 4 722840 Noah 116 160 Copper River 016N 011E 4 722841 Noah 117 160 Copper River 016N 011E 3 722842 Noah 118 160 Copper River 016N 011E 3 722843 Noah 119 160 Copper River 016N 011E 2 722844 Noah 120 160 Copper River 016N 011E 2 722845 Noah 121 160 Copper River 016N 011E 1 722846 Noah 122 160 Copper River 016N 011E 1 722847 Noah 123 160 Copper River 016N 012E 6 722848 Noah 124 160 Copper River 016N 012E 6 722849 Noah 125 160 Copper River 016N 010E 11 722850 Noah 126 160 Copper River 016N 010E 11 722851 Noah 127 160 Copper River 016N 010E 12 722852 Noah 128 160 Copper River 016N 010E 12 722853 Noah 129 160 Copper River 016N 011E 7 722854 Noah 130 160 Copper River 016N 011E 7 722855 Noah 131 160 Copper River 016N 011E 8 722856 Noah 132 160 Copper River 016N 011E 8 722857 Noah 133 160 Copper River 016N 011E 9 722858 Noah 134 160 Copper River 016N 011E 9 722859 Noah 135 160 Copper River 016N 011E 10 722860 Noah 136 160 Copper River 016N 011E 10 722861 Noah 137 160 Copper River 016N 011E 11 722862 Noah 138 160 Copper River 016N 011E 11 722863 Noah 139 160 Copper River 016N 011E 12 722864 Noah 140 160 Copper River 016N 011E 12 722865 Noah 141 160 Copper River 016N 012E 7 722866 Noah 142 160 Copper River 016N 012E 7 722867 Noah 143 160 Copper River 016N 012E 8 722868 Noah 144 160 Copper River 016N 012E 8 722869 Noah 145 160 Copper River 016N 010E 11 722870 Noah 146 160 Copper River 016N 010E 11 722871 Noah 147 160 Copper River 016N 010E 12 722872 Noah 148 160 Copper River 016N 010E 12 722873 Noah 149 160 Copper River 016N 011E 7 722874 Noah 150 160 Copper River 016N 011E 7 722875 Noah 151 160 Copper River 016N 011E 8 722876 Noah 152 160 Copper River 016N 011E 8 722877 Noah 153 160 Copper River 016N 011E 9 722878 Noah 154 160 Copper River 016N 011E 9 722879 Noah 155 160 Copper River 016N 011E 10 722880 Noah 156 160 Copper River 016N 011E 10 722881 Noah 157 160 Copper River 016N 011E 11 722882 Noah 158 160 Copper River 016N 011E 11 722883 Noah 159 160 Copper River 016N 011E 12 722884 Noah 160 160 Copper River 016N 011E 12 722885 Noah 161 160 Copper River 016N 012E 7 722886 Noah 162 160 Copper River 016N 012E 7 722887 Noah 163 160 Copper River 016N 012E 8 722888 Noah 164 160 Copper River 016N 012E 8 722889 Noah 165 160 Copper River 016N 010E 13 722890 Noah 166 160 Copper River 016N 010E 13 722891 Noah 167 160 Copper River 016N 011E 18 722892 Noah 168 160 Copper River 016N 011E 18 722893 Noah 169 160 Copper River 016N 011E 17 722894 Noah 170 160 Copper River 016N 011E 17 722895 Noah 171 160 Copper River 016N 011E 16 722896 Noah 172 160 Copper River 016N 011E 16 722897 Noah 173 160 Copper River 016N 011E 15 722898 Noah 174 160 Copper River 016N 011E 15 722899 Noah 175 160 Copper River 016N 011E 14 722900 Noah 176 160 Copper River 016N 011E 14 722901 Noah 177 160 Copper River 016N 011E 13 722902 Noah 178 160 Copper River 016N 011E 13 722903 Noah 179 160 Copper River 016N 012E 18 722904 Noah 180 160 Copper River 016N 010E 13 722905 Noah 181 160 Copper River 016N 010E 13 722906 Noah 182 160 Copper River 016N 011E 18 722907 Noah 183 160 Copper River 016N 011E 18 722908 Noah 184 160 Copper River 016N 011E 17 722909 Noah 185 160 Copper River 016N 011E 17 722910 Noah 186 160 Copper River 016N 011E 16 722911 Noah 187 160 Copper River 016N 011E 16 722912 Noah 188 160 Copper River 016N 011E 15 722913 Noah 189 160 Copper River 016N 011E 15 722914 Noah 190 160 Copper River 016N 011E 14 722915 Noah 191 160 Copper River 016N 011E 14 722916 Noah 192 160 Copper River 016N 011E 13 722917 Noah 193 160 Copper River 016N 011E 13 722918 Noah 194 160 Copper River 016N 010E 24 722919 Noah 195 160 Copper River 016N 010E 24 722920 Noah 196 160 Copper River 016N 011E 19 722921 Noah 197 160 Copper River 016N 011E 19 722922 Noah 198 160 Copper River 016N 011E 20 722923 Noah 199 160 Copper River 016N 011E 20 722924 Noah 200 160 Copper River 016N 011E 21 722925 Noah 201 160 Copper River 016N 011E 21 722926 Noah 202 160 Copper River 016N 011E 22 722927 Noah 203 160 Copper River 016N 011E 22 722928 Noah 204 160 Copper River 016N 011E 23 722929 Noah 205 160 Copper River 016N 011E 23 722930 Noah 206 160 Copper River 016N 011E 24 722931 Noah 207 160 Copper River 016N 011E 24 722932 Noah 208 160 Copper River 016N 010E 24 722933 Noah 209 160 Copper River 016N 010E 24 722934 Noah 210 160 Copper River 016N 011E 19 722935 Noah 211 160 Copper River 016N 011E 19 722936 Noah 212 160 Copper River 016N 011E 20 722937 Noah 213 160 Copper River 016N 011E 20 722938 Noah 214 160 Copper River 016N 011E 21 722939 Noah 215 160 Copper River 016N 011E 22 722940 Noah 216 160 Copper River 016N 011E 23 722941 Noah 217 160 Copper River 016N 011E 23 722942 Noah 218 160 Copper River 016N 011E 24 722943 Noah 219 160 Copper River 016N 011E 24 722944 Noah 220 40 Copper River 016N 011E 28 723122 Noah 221 40 Copper River 016N 011E 28 723123 Noah 222 40 Copper River 016N 011E 28 723124 Noah 223 40 Copper River 016N 011E 27 723125 Noah 224 40 Copper River 016N 011E 27 723126 Noah 225 40 Copper River 016N 011E 27 723127 Noah 226 40 Copper River 016N 011E 27 723128 Noah 227 40 Copper River 016N 011E 26 723129 Noah 228 40 Copper River 016N 011E 26 723130 Noah 229 160 Copper River 016N 010E 6 723131 Noah 230 160 Copper River 016N 010E 6 723132 Noah 231 160 Copper River 016N 010E 5 723133 Noah 232 160 Copper River 016N 010E 5 723134 Noah 233 160 Copper River 016N 010E 4 723135 Noah 234 160 Copper River 016N 010E 4 723136 Noah 235 160 Copper River 016N 010E 3 723137 Noah 236 160 Copper River 016N 010E 3 723138 Noah 237 160 Copper River 016N 010E 6 723139 Noah 238 160 Copper River 016N 010E 6 723140 Noah 239 160 Copper River 016N 010E 5 723141 Noah 240 160 Copper River 016N 010E 5 723142 Noah 241 160 Copper River 016N 010E 4 723143 Noah 242 160 Copper River 016N 010E 4 723144 Noah 243 160 Copper River 016N 010E 3 723145 Noah 244 160 Copper River 016N 010E 3 723146 Noah 245 160 Copper River 016N 010E 7 723147 Noah 246 160 Copper River 016N 010E 7 723148 Noah 247 160 Copper River 016N 010E 8 723149 Noah 248 160 Copper River 016N 010E 8 723150 Noah 249 160 Copper River 016N 010E 9 723151 Noah 250 160 Copper River 016N 010E 9 723152 Noah 251 160 Copper River 016N 010E 10 723153 Noah 252 160 Copper River 016N 010E 10 723154 Noah 253 160 Copper River 016N 010E 7 723155 Noah 254 160 Copper River 016N 010E 7 723156 Noah 255 160 Copper River 016N 010E 8 723157 Noah 256 160 Copper River 016N 010E 8 723158 Noah 257 160 Copper River 016N 010E 9 723159 Noah 258 160 Copper River 016N 010E 9 723160 Noah 259 160 Copper River 016N 010E 10 723161 Noah 260 160 Copper River 016N 010E 10 723162 Noah 261 160 Copper River 016N 009E 14 723163 Noah 262 160 Copper River 016N 009E 14 723164 Noah 263 160 Copper River 016N 009E 13 723165 Noah 264 160 Copper River 016N 009E 13 723166 Noah 265 160 Copper River 016N 010E 18 723167 Noah 266 160 Copper River 016N 010E 18 723168 Noah 267 160 Copper River 016N 010E 17 723169 Noah 268 160 Copper River 016N 010E 17 723170 Noah 269 160 Copper River 016N 010E 16 723171 Noah 270 160 Copper River 016N 010E 16 723172 Noah 271 160 Copper River 016N 010E 15 723173 Noah 272 160 Copper River 016N 010E 15 723174 Noah 273 160 Copper River 016N 010E 14 723175 Noah 274 160 Copper River 016N 010E 14 723176 Noah 275 160 Copper River 016N 009E 14 723177 Noah 276 160 Copper River 016N 009E 14 723178 Noah 277 160 Copper River 016N 009E 13 723179 Noah 278 160 Copper River 016N 009E 13 723180 Noah 279 160 Copper River 016N 010E 18 723181 Noah 280 160 Copper River 016N 010E 18 723182 Noah 281 160 Copper River 016N 010E 17 723183 Noah 282 160 Copper River 016N 010E 17 723184 Noah 283 160 Copper River 016N 010E 16 723185 Noah 284 160 Copper River 016N 010E 16 723186 Noah 285 160 Copper River 016N 010E 15 723187 Noah 286 160 Copper River 016N 010E 15 723188 Noah 287 160 Copper River 016N 010E 14 723189 Noah 288 160 Copper River 016N 010E 14 723190 Noah 289 160 Copper River 016N 009E 23 723191 Noah 290 160 Copper River 016N 009E 23 723192 Noah 291 160 Copper River 016N 009E 24 723193 Noah 292 160 Copper River 016N 009E 24 723194 Noah 293 160 Copper River 016N 010E 19 723195 Noah 294 160 Copper River 016N 010E 19 723196 Noah 295 160 Copper River 016N 010E 20 723197 Noah 296 160 Copper River 016N 010E 20 723198 Noah 297 160 Copper River 016N 010E 21 723199 Noah 298 160 Copper River 016N 010E 21 723200 Noah 299 160 Copper River 016N 010E 22 723201 Noah 300 160 Copper River 016N 010E 22 723202 Noah 301 160 Copper River 016N 010E 23 723203 Noah 302 160 Copper River 016N 010E 23 723204 Noah 303 160 Copper River 016N 009E 23 723205 Noah 304 160 Copper River 016N 009E 23 723206 Noah 305 160 Copper River 016N 009E 24 723207 Noah 306 160 Copper River 016N 009E 24 723208 Noah 307 160 Copper River 016N 010E 19 723209 Noah 308 160 Copper River 016N 010E 19 723210 Noah 309 160 Copper River 016N 010E 20 723211 Noah 310 160 Copper River 016N 010E 20 723212 Noah 311 160 Copper River 016N 010E 21 723213 Noah 312 160 Copper River 016N 010E 21 723214 Noah 313 160 Copper River 016N 010E 22 723215 Noah 314 160 Copper River 016N 010E 22 723216 Noah 315 160 Copper River 016N 010E 23 723217 Noah 316 160 Copper River 016N 010E 23 723218 Noah 317 160 Copper River 016N 009E 26 723219 Noah 318 160 Copper River 016N 009E 25 723220 Noah 319 160 Copper River 016N 009E 25 723221 Noah 320 160 Copper River 016N 010E 30 723222 Noah 321 160 Copper River 016N 010E 30 723223 Noah 322 160 Copper River 016N 010E 29 723224 Noah 323 160 Copper River 016N 010E 29 723225 Noah 324 160 Copper River 016N 010E 28 723226 Noah 325 160 Copper River 016N 010E 28 723227 Noah 326 160 Copper River 016N 010E 27 723228 Noah 327 160 Copper River 016N 010E 27 723229 Noah 328 160 Copper River 016N 010E 26 723230 Noah 329 160 Copper River 016N 010E 26 723231 Noah 330 160 Copper River 016N 010E 25 723232 Noah 331 160 Copper River 016N 010E 25 723233 Noah 332 160 Copper River 016N 011E 30 723234 Noah 333 160 Copper River 016N 011E 30 723235 Noah 334 160 Copper River 016N 011E 29 723236 Noah 335 160 Copper River 016N 011E 29 723237 Noah 336 160 Copper River 016N 011E 28 723238 Noah 337 160 Copper River 016N 009E 25 723239 Noah 338 160 Copper River 016N 009E 25 723240 Noah 339 160 Copper River 016N 010E 30 723241 Noah 340 160 Copper River 016N 010E 30 723242 Noah 341 160 Copper River 016N 010E 29 723243 Noah 342 160 Copper River 016N 010E 29 723244 Noah 343 160 Copper River 016N 010E 28 723245 Noah 344 160 Copper River 016N 010E 28 723246 Noah 345 160 Copper River 016N 010E 27 723247 Noah 346 160 Copper River 016N 010E 27 723248 Noah 347 160 Copper River 016N 010E 26 723249 Noah 348 160 Copper River 016N 010E 26 723250 Noah 349 160 Copper River 016N 010E 25 723251 Noah 350 160 Copper River 016N 010E 25 723252 Noah 351 160 Copper River 016N 011E 30 723253 Noah 352 160 Copper River 016N 011E 30 723254 Noah 353 160 Copper River 016N 011E 29 723255 Noah 354 160 Copper River 016N 011E 29 723256 Noah 355 160 Copper River 016N 011E 28 723257 Noah 356 160 Copper River 016N 011E 28 723258 Noah 357 160 Copper River 016N 011E 27 723259 Noah 358 160 Copper River 016N 011E 27 723260 Noah 359 160 Copper River 016N 011E 26 723261 Noah 360 160 Copper River 016N 009E 36 723262 Noah 361 160 Copper River 016N 010E 31 723263 Noah 362 160 Copper River 016N 010E 31 723264 Noah 363 160 Copper River 016N 010E 32 723265 Noah 364 160 Copper River 016N 010E 32 723266 Noah 365 160 Copper River 016N 010E 33 723267 Noah 366 160 Copper River 016N 010E 33 723268 Noah 367 160 Copper River 016N 010E 34 723269 Noah 368 160 Copper River 016N 010E 34 723270 Noah 369 160 Copper River 016N 010E 35 723271 Noah 370 160 Copper River 016N 010E 35 723272 Noah 371 160 Copper River 016N 010E 36 723273 Noah 372 160 Copper River 016N 010E 36 723274 Noah 373 160 Copper River 016N 011E 31 723275 Noah 374 160 Copper River 016N 011E 31 723276 Noah 375 160 Copper River 016N 011E 32 723277 Noah 376 160 Copper River 016N 011E 32 723278 Noah 377 160 Copper River 016N 011E 33 723279 Noah 378 160 Copper River 016N 011E 33 723280 Noah 379 160 Copper River 016N 011E 34 723281 Noah 380 160 Copper River 016N 011E 34 723282 Noah 381 160 Copper River 016N 010E 31 723283 Noah 382 160 Copper River 016N 010E 31 723284 Noah 383 160 Copper River 016N 010E 32 723285 Noah 384 160 Copper River 016N 010E 32 723286 Noah 385 160 Copper River 016N 010E 33 723287 Noah 386 160 Copper River 016N 010E 33 723288 Noah 387 160 Copper River 016N 010E 34 723289 Noah 388 160 Copper River 016N 010E 34 723290 Noah 389 160 Copper River 016N 010E 35 723291 Noah 390 160 Copper River 016N 010E 35 723292 Noah 391 160 Copper River 016N 010E 36 723293 Noah 392 160 Copper River 016N 010E 36 723294 Noah 393 160 Copper River 016N 011E 31 723295 Noah 394 160 Copper River 016N 011E 31 723296 Noah 395 160 Copper River 016N 011E 32 723297 Noah 396 160 Copper River 016N 011E 32 723298 Noah 397 160 Copper River 016N 011E 33 723299 Noah 398 160 Copper River 016N 011E 33 723300 Noah 399 160 Copper River 016N 011E 34 723301 Noah 400 160 Copper River 015N 010E 6 723302 Noah 401 160 Copper River 015N 010E 5 723303 Noah 402 160 Copper River 015N 010E 5 723304 Noah 403 160 Copper River 015N 010E 4 723305 Noah 404 160 Copper River 015N 010E 4 723306 Noah 405 160 Copper River 015N 010E 3 723307 Noah 406 160 Copper River 015N 010E 3 723308 Noah 407 160 Copper River 015N 010E 2 723309 Noah 408 160 Copper River 015N 010E 2 723310 Noah 409 160 Copper River 015N 010E 1 723311 Noah 410 160 Copper River 015N 010E 1 723312 Noah 411 160 Copper River 015N 011E 6 723313 Noah 412 160 Copper River 015N 011E 6 723314 Noah 413 160 Copper River 015N 011E 5 723315 Noah 414 160 Copper River 015N 011E 5 723316 Noah 415 160 Copper River 015N 011E 4 723317 Noah 416 160 Copper River 015N 010E 5 723318 Noah 417 160 Copper River 015N 010E 4 723319 Noah 418 160 Copper River 015N 010E 4 723320 Noah 419 160 Copper River 015N 010E 3 723321 Noah 420 160 Copper River 015N 010E 3 723322 Noah 421 160 Copper River 015N 010E 2 723323 Noah 422 160 Copper River 015N 010E 2 723324 Noah 423 160 Copper River 015N 010E 1 723325 Noah 424 160 Copper River 015N 010E 1 723326 Noah 425 160 Copper River 015N 011E 6 723327 Noah 426 160 Copper River 015N 011E 6 723328 Noah 427 160 Copper River 015N 011E 5 723329 Noah 428 160 Copper River 015N 010E 9 723330 Noah 429 160 Copper River 015N 010E 10 723331 Noah 430 160 Copper River 015N 010E 10 723332 Noah 431 160 Copper River 015N 010E 11 723333 Noah 432 160 Copper River 015N 010E 11 723334 Noah 433 160 Copper River 015N 010E 12 723335 Noah 434 160 Copper River 015N 010E 12 723336 Noah 435 160 Copper River 015N 011E 7 723337 Noah 436 160 Copper River 015N 010E 10 723338 Noah 437 160 Copper River 015N 010E 10 723339 Noah 438 160 Copper River 015N 010E 11 723340 Noah 439 160 Copper River 015N 010E 11 723341 Noah 440 160 Copper River 015N 010E 12 723342 Noah 441 160 Copper River 015N 010E 12 723343 Noah 442 160 Copper River 018N 010E 31 724985 Noah 443 160 Copper River 018N 010E 31 724986 Noah 444 160 Copper River 018N 010E 31 724987 Noah 445 160 Copper River 018N 010E 31 724988 Noah 446 160 Copper River 017N 010E 6 724989 Noah 447 160 Copper River 017N 010E 6 724990 Noah 448 160 Copper River 017N 010E 5 724991 Noah 449 160 Copper River 017N 010E 5 724992 Noah 450 160 Copper River 017N 010E 6 724993 Noah 451 160 Copper River 017N 010E 6 724994 Noah 452 160 Copper River 017N 010E 5 724995 Noah 453 160 Copper River 017N 010E 5 724996 Noah 454 160 Copper River 017N 010E 7 724997 Noah 455 160 Copper River 017N 010E 7 724998 Noah 456 160 Copper River 017N 010E 8 724999 Noah 457 160 Copper River 017N 010E 8 725000 Noah 458 160 Copper River 017N 010E 9 725001 Noah 459 160 Copper River 017N 010E 9 725002 Noah 460 160 Copper River 017N 010E 7 725003 Noah 461 160 Copper River 017N 010E 7 725004 Noah 462 160 Copper River 017N 010E 8 725005 Noah 463 160 Copper River 017N 010E 8 725006 Noah 464 160 Copper River 017N 010E 9 725007 Noah 465 160 Copper River 017N 010E 9 725008 Noah 466 160 Copper River 017N 010E 18 725009 Noah 467 160 Copper River 017N 010E 18 725010 Noah 468 160 Copper River 017N 010E 17 725011 Noah 469 160 Copper River 017N 010E 17 725012 Noah 470 160 Copper River 017N 010E 16 725013 Noah 471 160 Copper River 017N 010E 16 725014 Noah 472 160 Copper River 017N 010E 15 725015 Noah 473 160 Copper River 017N 010E 15 725016 Noah 474 160 Copper River 017N 010E 18 725017 Noah 475 160 Copper River 017N 010E 18 725018 Noah 476 160 Copper River 017N 010E 17 725019 Noah 477 160 Copper River 017N 010E 17 725020 Noah 478 160 Copper River 017N 010E 16 725021 Noah 479 160 Copper River 017N 010E 16 725022 Noah 480 160 Copper River 017N 010E 15 725023 Noah 481 160 Copper River 017N 010E 15 725024 Noah 482 160 Copper River 017N 010E 14 725025
